DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2022 has been entered.
 
Response to Amendment
Applicant's amendment dated November 8, 2022 has been entered.  Claims 1-2, 7, 9-11, and 16 have been amended. In view of amendments to the claims, the 35 USC §112 rejection has been withdrawn.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Viehweger et al., US PG Pub 2014/0006232 A1 (hereafter “Viehweger”), previously cited, in view of Allin et al., US PG Pub 2009/0012886 A1 (hereafter “Allin”), previously cited, in further view of Liu et al., US PG Pub 2019/0327080 A1 (hereafter “Liu”).

Regarding claim 1, Viehweger teaches a system, comprising: 
a memory that stores computer executable components (¶0009); 
a processor, operably coupled to the memory, and that executes computer executable components stored in the memory (¶0081), wherein the computer executable components comprise: 
a modeling component that generates a data model by specifying from a universal template which fields and attributes to include in the data model (¶¶0052-0054, 0089-0099, 0201-0208, and 0220-0222); 
a mapping component that maps external data into the data model (¶¶0095-0105); 
a solution component that generates an executable code for template specification based on the data model, one or more business rules and a first code template (0052-0056 and 0201-0208); and
generates a user interface employing the executable code (¶¶0009-0014); and 
a deployment component that executes the executable code and builds the execution environment based on executing the executable code (¶¶0055, 0058-0060, 0076, 0088, and 0096).
Viehweger does not teach annotating selected ones of the fields of the data model to indicate whether the fields will be displayed in a generated billing user interface or whether the fields are editable by an end user in the generated billing user interface. Allin teaches a payment management system with specified billing features including the known technique annotating selected ones the fields of the data model to indicate whether the fields will be displayed in a generated billing user interface or whether the fields are editable by an end user in the generated billing user interface (¶¶0024-0026, 0032, and 0044-0053). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Viehweger, to include annotating editable fields as taught by Allin, in order to have the “ability to adjust how much will be paid,” as suggested by Allin (¶0002). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Allin, the results of the combination were predictable.
Viehweger does not teach tags that indicate that the selected ones of the fields are to be pushed to a blockchain environment or executing code in the blockchain environment. Liu teaches document transfer processing for blockchain including the known techniques tags that indicate that the selected ones of the fields are to be pushed to a blockchain environment (¶¶0029-0042 and 0050) and executing code in the blockchain environment (¶¶0023-0027 and 0039-0047). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Viehweger, to include tags and executable blockchain code as taught by Liu, in order to “provide authority and trust to a decentralized network and enable its nodes to continuously and sequentially record their transactions,” as suggested by Liu (¶0003). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Liu, the results of the combination were predictable.

Regarding claim 2, Viehweger in view of Allin and Liu teaches the system of claim 1, wherein the modeling component also uses the tags to annotate the data model to identify ones of the fields to be included in the generated billing user interface and wherein the processor further comprises computer executable components that transmit the executable code over the Internet to a blockchain computer network (Viehweger ¶¶0130-0142 and Liu ¶¶0029-0042 and 0050).

Regarding claim 3, Viehweger in view of Allin and Liu teaches the system of claim 1, wherein the mapping component also specifies the external data to be mapped into the data model (Viehweger ¶¶0007 and 0055-0058).

Regarding claim 4, Viehweger in view of Allin and Liu teaches the system of claim 1, wherein the mapping component uses extract, transform, load (ETL) rules written in user interface (UI) using controlled template rule language that allows auto-complete and syntax checking from the data model (Viehweger ¶¶0083, 0092-0096, and 0102).

Regarding claim 5, Viehweger in view of Allin and Liu teaches the system of claim 4, further comprising a rule making component that generates the one or more business rules in the UI using controlled template rule language that allows provides auto-complete and syntax checking from the data model (Viehweger ¶¶0009-0014, 0052-0056, 0083, 0092-0096, and 0201-0208).

Regarding claim 6, Viehweger in view of Allin and Liu teaches the system of claim 5, further comprising a scheduling component that schedules how often to execute the one or more business rules and conditions under which to execute the one or more business rules (Viehweger ¶0061).

Regarding claim 7, Viehweger in view of Allin and Liu teaches the system of claim 1, wherein the executable code that is generated for template specification based on the data model and the first code template is an executable code or a second code template, and wherein the generation of the executable code comprises generation of one or more software container images, and wherein the deployment component deploys the one or more software container images on a software container cluster (Viehweger ¶¶0052-0054, 0089-0099, 0201-0208, and 0220-0222).

Regarding claims 10-15, all of the limitations in claims 10-15 are closely parallel to the limitations of system claims 1-7, analyzed above, and are rejected on the same bases.

Claims 8-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Viehweger in view of Allin and Liu, and in further view Gray, US PG Pub 2019/0325044 A1 (hereafter “Gray”), previously cited.

Regarding claim 8, Viehweger in view of Allin and Liu teaches the system of claim 1, further comprising a wherein the deployment component further executes the executable code for the template specification (¶¶0055, 0058-0060, 0076, 0088, and 0096), but does not teach and wherein the deployment of the executable code is in a cloud environment.
Gray teaches a relational distributed ledger for smart contracts including the known technique wherein the deployment of the executable code is in a cloud environment (¶¶0018 and 0046). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Viehweger, to include a cloud environment as taught by Gray, in order to “provide core infrastructure for middleware that enables blockchain-based applications with increased functionality,” as suggested by Gray (¶0046). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gray, the results of the combination were predictable.

Regarding claim 9, Viehweger in view of Allin, Liu, and Gray teaches the system of claim 8, wherein the deployment component further executes the executable code on blockchain and updates an existing blockchain network (Gray ¶¶0040-0045). 

Regarding claims 16-20, all of the limitations in claims 16-20 are closely parallel to the limitations of system claims 8-9, analyzed above, and are rejected on the same bases.

Response to Arguments
Applicant’s arguments, see Remarks pp. 7-9, filed 11/8/2022, with respect to the §101 rejection have been fully considered and are persuasive.  The §101 rejection of claims 1-20 has been withdrawn. 
Applicant's arguments regarding the prior art have been fully considered but they are moot because they do not apply to the combination of references used in the current rejection. As shown above Liu teaches the amended limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dvorak et al., US PG Pub 2015/0324789 A1, teaches a cryptocurrency virtual wallet system and method.
Jitkoff et al., US PG Pub 2012/0136756 A1, teaches on-demand auto-fill.
Non-patent literature Hu, Wen, Zhipeng Fan, and Ye Gao, teaches research on smart contract optimization method on blockchain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625